Citation Nr: 0845036	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  92-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.  

2.  Entitlement to an initial rating in excess of 30 percent 
for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  

A brief discussion of the procedural history of the matters 
currently on appeal before the Board of Veterans' Appeals 
(Board) is necessary.

By a September 1990 rating decision, the RO denied a 
compensable rating for tinea versicolor.  The veteran filed a 
notice of disagreement (NOD) in December 1990; and the RO 
issued a statement of the case (SOC) in January 1991.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 1991.  

A hearing before RO personnel was held in March 1991, and in 
a June 1991 decision, the hearing officer confirmed the 
denial of a compensable rating for tinea versicolor and 
granted service connection for degenerative joint disease of 
the cervical spine.  In a June 1991 rating decision, the RO 
effectuated the hearing officer's decision and assigned a 10 
percent disability evaluation for the cervical spine 
disability.  A supplemental SOC (SSOC) was issued in July 
1991.  The veteran filed a NOD regarding the 10 percent 
rating for the cervical spine disability in October 1991.  
According to a June 1992 SSOC, a SOC was issued in November 
1991.  Correspondence from the veteran's representative (VA 
Form 1-646) dated in May 1992 is accepted as a substantive 
appeal, in lieu of a VA Form 9.  Because the claim for higher 
rating for cervical spine disability involves a request for a 
higher rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In March 1994, the Board remanded the claims for a 
compensable rating for tinea versicolor and an initial rating 
higher than 10 percent for degenerative joint disease of the 
cervical spine to the RO for further development.  

In a February 1995 rating decision, the RO increased the 
disability ratings for tinea versicolor and degenerative 
joint disease of the cervical spine to 10 percent disabling 
and 30 percent disabling, respectively; each rating was 
effective December 20, 1989, the date of the veteran's 
increased rating and service connection claims.  Although 
higher ratings were assigned, because even higher ratings are 
still available, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims for 
higher ratings remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In November 2000, the Board remanded these issues, along with 
others then on appeal (increased ratings for gunshot wound of 
the low back and post traumatic stress disorder (PTSD) and 
earlier effective date for the award of service connection 
for PTSD) to the RO for a hearing before a Member of the 
Board (now, Veterans Law Judge) at the RO.  That hearing was 
held before the undersigned in May 2002; a transcript of the 
hearing is of record.  

On March 20, 2003, the Board ordered further development 
regarding the issue of entitlement to a rating in excess of 
10 percent for tinea versicolor.  Thereafter, the case was 
sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

In April 2003, the Board issued a decision on the issues of 
entitlement to increased ratings for gunshot wound of the low 
back and PTSD and to an earlier effective date for the grant 
of service connection for PTSD.  On the cover page of the 
decision, it was noted that the claims for a rating in excess 
of 10 percent for tinea versicolor and for an initial rating 
in excess of 30 percent for degenerative joint disease of the 
cervical spine would be the subjects of a later decision.  

At this point, the Board must acknowledge that it appears 
that it inadvertently omitted the issue of entitlement to an 
initial rating in excess of 30 percent for degenerative joint 
disease of the cervical spine from its March 2003 development 
memo.  The fact that this issue was said to be the subject of 
a later decision leads the Board to believe that it was meant 
to be part of the March 2003 development request; however, it 
was not.  The Board notes that because the issue was 
mistakenly left off of the March 2003 development memo, it 
was never again addressed by either the RO or the Board.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  In September 2003, in 
accordance with the holding in DAV, the Board remanded the 
claim for a rating in excess of 10 percent for tinea 
versicolor to the RO for additional development.  [Again, the 
Board notes that because the March 2003 Board development 
memo did not address the cervical spine issue, such issue was 
not addressed in the September 2003 remand.]  The RO 
subsequently continued the denial of a rating in excess of 10 
percent for tinea versicolor, as reflected in an August 2005 
SSOC, and returned this matter to the Board for further 
appellate consideration.

Based on the above-cited history, it is clear that the issue 
of entitlement to an initial rating in excess of 30 percent 
for degenerative joint disease of the cervical spine is still 
in appellate status.  Therefore, the Board has characterized 
the appeal as encompassing both matters set forth on the 
title page.

The Board's decision on the clam for a higher rating for the 
veteran's skin disability is set forth below.  The claim for 
an initial rating in excess of 30 percent for degenerative 
joint disease of the cervical spine is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is warranted.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  The veteran's tinea versicolor affects less than 10 
percent of his entire body and 10 percent of exposed areas, 
the disability has not been productive of disfigurement, 
scarring, exudation, constant itching, or extensive lesions, 
and has not required systemic therapy.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
(DCs) 7806, 7813 (as in effect prior to and since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her   possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is also aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2004 post-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating for 
tinea versicolor, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

The Board also finds that the May 2004 VCAA letter, which 
informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
read together with the former rating criteria mentioned in 
the January 1991 SOC, satisfy the notice requirements of 
Vazquez-Flores.  A January 2003 letter provided the veteran 
notice of the revised rating criteria for the skin.  

To whatever extent the notice is deficient in meeting the 
VCAA's timing requirement, or the Vazquez-Flores requirements 
in regard to the former rating criteria, the claims file 
reflects that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  Specifically, in a December 1990 
statement (VA Form 21-4138), the veteran alleged that he was 
entitled to an increased rating for his service-connected 
skin condition because it had spread to his back, chest and 
"all over [his] body," and required use of topical 
medication.  Significantly the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vazquez-Flores, Vet. App. At 48 citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007). Given the veteran's 
December 1990 description of his skin condition, the record 
indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish an increased rating for the disability under 
consideration.  

The Board notes that the veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, on these facts, such 
omission also is not shown to prejudice the veteran.  Because 
the Board's decision herein denies the claim for a higher 
rating, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private medical records, and the reports of 
VA examinations.  Also of record is the transcript of the May 
2002 hearing, as well as various written statements provided 
by the veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods, and different 
ratings have in fact been awarded for different time periods.

As noted above, the criteria for evaluating disabilities of 
the skin were changed effective August 30, 2002.   As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

The diagnostic code pursuant to which the veteran's tinea 
versicolor is rated is DC 7817, applicable to 
dermatophytosis.  Under the former criteria, the disabilities 
listed in DCs 7807 through 7819 are to be rated as for 
eczema.  In the January 1991 SOC, the RO discussed the 
criteria applicable to eczema under former DC 7806.  In the 
August 2005 SSOC, the RO listed and considered the veteran's 
dermatitis under the revised DC 7806, applicable to 
dermatitis or eczema.  Moreover, as evidenced by the above 
discussion, the veteran has been apprised of or has otherwise 
demonstrated knowledge of the relevant rating criteria.  
Hence, there is no due process bar to the Board considering 
the former and revised criteria, as applicable.

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), a 10 percent rating requires exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  A 30 percent rating requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disorder must be exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the criteria of revised DC 7806 (effective on and after 
August 30, 2002), a 10 percent rating requires that at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas be affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks 
or more, but not constantly, during the past 12-month period.  
A 60 percent rating requires more than 40 percent of the 
entire body, or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. 4.118, DC 7806 (2008).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating greater than 10 
percent for the veteran's tinea versicolor is not warranted 
under either the former or revised applicable criteria.

An October 1990 VA examination revealed small pigmented spots 
on the back and scattered pigmented spots, up to 3-4 
millimeters, on the chest.  A November 1994 VA examination 
demonstrated scaling which was mildly pigmented.  A papular 
eruption was found primarily on the back, running from the 
neck to the belt line.  The width ranged from 8 to 10 
centimeters on each side of the spinal column.  

VA treatment records show that on physical examination in 
April 1997 there were inflamed follicles on the face, upper 
chest, and scalp, but no hypopigmentation.  Medications 
included Selsun shampoo and Lubriderm for itching.  In 
December 1995, the tinea versicolor was said to be in 
remission due to the veteran's use of Selsun shampoo every 
week.  

VA examination in January 1999 noted the veteran's complaint 
of itching.  Objectively, there were scaly patches on the 
upper back with no ulceration or systemic/nervous 
manifestations.  

A November 2000 VA treatment record reflects the veteran's 
complaint of itching on the scalp, back, torso and groin 
which was worst with sweating.  He denied any other skin 
complaints.  Physical examination revealed slight scaling on 
the scalp with no erythema.  There was a 0.4 cm erosion on 
the left anterior medial forearm without purulence.  There 
were no hypo- or hyperpigmented patches on the torso.  

Given this evidence, the veteran is not entitled to a rating 
greater than 10 percent for his dermatitis under former DC 
7806, because the symptoms were minimal, with no indication 
of constant exudation or itching, extensive lesions, or 
marked disfigurement.

After the effective date of the revised criteria, a July 2003 
VA dermatology clinic outpatient treatment record notes the 
veteran's description of dark spots on the chest and back and 
pruritis/flaking of the scalp.  He indicated that he had been 
using lotion and salves to keep his skin and scalp moist.  
Objectively, the skin on the face, neck, chest and back was 
clear and well hydrated.  There was no flaking or scaling.  
There were a few slightly hyperpigmented 3 mm macules on the 
chest and back.  

On VA examination in November 2004, the veteran complained of 
scaly white marks on the chest, back, and fair.  He felt that 
the problem was getting worse and reported that he had to 
grow a beard to hide it.  Current treatment consisted of 
Selsun Gold (selenium sulfide 2.5%) which he applied every 
night to the scalp, chest and back.  He also complained of 
constant pruritis which he said impaired his function.  
Physical examination revealed a few (one to three) scaly 
macules on the chest without exudates and hypopigmented 
macules on the beard area.  The examiner indicated that the 
skin condition affected less than 10 percent of the veteran's 
total body and 10 percent of exposed areas.  There was no 
scarring/disfigurement.  The examiner concluded that 
pigmentary variation of the veteran's facial skin was normal 
and that there was no evidence of tinea versicolor currently 
because the veteran was treating himself for this.  The 
diagnosis did acknowledge the veteran's complaint of itching.  

Based on this evidence, the veteran is not entitled to a 
rating greater than 10 percent for his tinea versicolor under 
the revised 7806.  The tinea versicolor has affected between 
5 and 20 percent of the body, consistent with the current 10 
percent rating, but not between 20 and 40 percent of the 
body, as required by the next higher, 30 percent rating; it 
logically follows that the criteria for an even higher rating 
on this basis are, likewise, not met.  There was also no 
evidence of systemic therapy warranting a higher rating under 
DC 7806.  

The Board has also considered the veteran's statements 
regarding his tinea versicolor, including that he experiences 
itching; however, this symptom is not included among the 
criteria in the revised DC 7806, and, insofar as the veteran 
may be contending that he experiences constant itching of the 
type required for a 30 percent rating under former DC 7806, 
the Board finds that the objective evidence does not support 
his subjective complaints.  Indeed, the November 2004 VA 
examiner found that there was  no current evidence of tinea 
versicolor.  In addition, the record does not show any 
clinical observations of the veteran scratching on 
examination, or any skin irritation from excessive 
scratching.  

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board also 
finds that the record does not reflect that, at any point 
pertinent to the claim for increase on appeal, the veteran's 
tinea versicolor has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (as cited in the February 2002 SSOC).  During the 
period in question, this disability was not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the ratings assigned at each stage), or 
necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the veteran's disability, pursuant to Hart, and the 
claim for increased rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
rating greater than 10 percent for tinea versicolor, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 10 percent for tinea versicolor is 
denied.  




REMAND

As noted in the Introduction, this appeal also includes the 
issue of entitlement to an initial rating in excess of 30 
percent for degenerative joint disease of the cervical spine.  

Initially, the Board notes that record reflects that 
additional medical evidence regarding this claim -including 
the reports of several private examinations dated from 2001 
to 2003 and a report of VA examination in May 2007-has been 
received that has yet to be addressed by the RO.  Hence, a 
remand for issuance of a SSOC reflecting RO consideration of 
this additional evidence, in the first instance, is 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2008)

Further, to ensure that all due process requirements are met, 
the RO should-prior to readjudication of the claim-give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the veteran meets the notice 
requirements of Dingess/Hartman-particularly, as regards 
assignment of disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  

The RO's adjudication of the claim for a higher initial 
rating for degenerative joint disease of the cervical spine 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  The Board also notes that, during the course of 
this appeal, VA revised the criteria for rating disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51454 (August 27, 2003).  Therefore, adjudication of the 
claim must involve consideration of both the former and 
revised applicable criteria, as appropriate, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00 and 07-03).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim remaining on 
appeal that is not currently of record.  

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO 
should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above), 
particularly as regards assignment of a 
disability rating and effective date, 
as appropriate.

The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative that the records 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim for a higher initial rating 
for degenerative joint disease of the 
cervical spine in light of all 
pertinent evidence (to include reports 
of private examinations conducted 
between 2001 and 2003, and the report 
of VA examination in May 2007) and 
legal authority (to include the 
September 2003 changes in the criteria 
for evaluating spine disabilities).  
The RO must document its consideration 
of whether "staged rating" pursuant to 
Fenderson (cited to above) is 
warranted.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


